DETAILED ACTION
This action is in response to the amendments filed action is in response to the amendments filed 30 November 2022 for application 15/412199 filed on 23 January 2017. Currently claims 1-20 are pending. Claim objections have been withdrawn in light of the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 November 2022 have been fully considered but they are not persuasive. 

Specifically, the Applicant Argues:
The Office Action's motivation to combine Green and Kypri is improper because the asserted motivation is "to improve prediction of at-risk drivers by using a profile of driver that depends upon event recorder logging of compliance violations, including manually entered ELD HOS compliance violations, in which that prediction is used to coach at-risk drivers" is not identifying one or more drivers who are at risk of resigning. Thus, one of ordinary skill in the art would not look to combine the teachings of Green and Kypri because independent claim 1 and the combination of Green and Kypri are making different predictions, thus the combination of Green and Kypri are not combined in the way the claimed invention does. Moreover, independent claim 1 does not recite compliance violations. Compliance violations may be a factor (see e.g., claim 3), but compliance violations may not be the main rationale for a driver quitting or may not even be used in predicting if a driver is inclined to resign. In other words, a driver may simply max out his or her driving hours for an extended period of time, without committing a compliance violation, which may lead to the prediction that the driver may be inclined to resign. Thus, the stated reason for combining Green and Kypri is not recited in independent claim 1. Hence the asserted motivation for combining Green and Kypri is not proper and Green and Kypri are not combined in the way the claimed invention does. … Regarding Heine, the Office Action recites in part: According to the Office Action, the byproduct referred to in Heine is that "remediation of the accident risk also remediates a turnover risk." However, the byproduct referred to Heine is a byproduct of FleetRisk's system and not the combination of Green and Kypri. The present application is directed at identifying one or more drivers who are at risk of resigning. The present application is silent about identifying drivers who are at risk of an accident. Thus, independent claim 1 is not a byproduct of predicting drivers who are at risk of an accident, but rather at identifying drivers who are at risk of resigning. . … The examiner cannot take a statement in the reference out of context and give it a meaning it would not have had to a person skilled in the art. Nor can the examiner take a single aspect of a reference out of context and use it with hindsight to find obviousness. A prior art reference must be read as a whole; the entire disclosure of the reference must be considered, including its teachings away from the claimed invention.

Examiner’s Response:
The Examiner respectfully disagrees that the motivation for combining Greene and Kypri is improper as alleged. As indicated in the 31 August 2022 NOFA, Greene teaches the tracking of hours of operation of the driver and associated logging information (for predictive analytics), he does not explicitly disclose this tracking of hours of operation/service for compliance (i.e., driver behavior HOS activity according to a requirement or guideline). Kypri, however, specifically makes use of the HOS compliance information also in the context for also performing predictive analytics for at-risk drivers. The act of monitoring compliance information is not independent from the discernment of violations of the compliance information. The motivation for combining Kypri with Greene is therefore valid because the HOS compliance information can also be used in a predictive analytics system for predicting at-risk behavior. The NOFA used Heine for teaching that the predictive analytics framework of Greene and Kypri is also predictive of whether the driver will also be at risk for resigning.
The Examiner also disagrees that it is allegedly improper to combine Heine with Greene and Kypri.  Although each of Kypri and Greene teaches the usage of the predictive analytics system for predicting drivers that are at-risk for safety issues, neither discloses the usage of the predictive analytics system to generate a report that identifies a condition associated with the retention of employment (i.e., that the predicted risk is also predictive of the employee not being retained for employment). However, Heine does teach that a predictive analytics system that is predictive of driver accidents is also predictive of (i.e., positively correlated with) driver retention. Each of Greene, Kypri, and Heine discuss predictive analytics for predicting at-risk drivers; Heine merely extends this to drivers who are at risk of quitting. This renders the combination of Heine with both Greene and Kypri is obvious, proper, and contextually consistent.

The Applicant Further Argues:
The Office Action is not looking at Green in its entirety. Although the Office Action acknowledges that Green discloses various (wearable) electronic logging devices that record driver biometric patterns, the Office Action is ignoring these features of Green. ...The Office Action is ignoring such wearable electronic logging devices. Green requires the wearable electronic logging devices in order to obtain the biometric data that Green uses to predict fatigue and warn the driver. If Green is modified as asserted in the Office Action, Green would no longer need such wearable electronic logging devices because independent claim 1 is not directed to providing warnings to drivers to prevent accidents because of fatigue. Although, fatigue may be a variable in identifying drivers who are inclined to resign, independent claim 1 is able to identify such drivers in other ways. Thus, by modifying Green as proffered by the Office Action, the Office Action is not only ignoring such wearable electronic devices but would be rendering Green unsatisfactory for its intended purpose. MPEP 2143.01(V). … The Office Action is using Green as its primary reference. Green is directed at determining if a driver is fatigued and providing an alert to the driver based on the determination. Green uses wearable electronic logging devices to do this. The Office Action is ignoring such wearable electronic logging devices. … Thus, there is no need to modify Green the ELDs of Kypri. As discussed above, Green was certainly aware of the HOS regulations of the Federal Motor Carrier Safety Administration. Thus, Green made a decision not to use HOS data in determining a driver's fatigue and if needed, provide an alert to the driver. Thus, the Office Action is alleging that one of ordinary skill in the art would make such a modification even though Green did not. In addition, a driver may be fatigued at any time. For example, if a driver's HOS new period starts Monday morning at 8 AM, the driver can be fatigued. Knowing the driver's HOS information would have no bearing on whether Green would provide an alert to the driver because Green is relying on the biometric data and not on the HOS data. Thus, one of ordinary skill in the art would not look to make such a modification of Green. 

Examiner’s Response:
The Examiner disagrees that the modification of Greene with Kypri and Heine would obviate his usage of wearable ELD’s. Clearly, Greene would still require sensors/ELD’s to collect user information to perform the predictive analytics of Kypri and Heine; there is nothing in Greene that would either explicitly or implicitly impede or negate the functionality of his predictive analytics framework for predicting at-risk drivers with any set of sensors that may track a driver’s state with Heine’s teachings in particularly providing both prediction of drivers at risk for accidents as well as for quitting. Greene’s decision to neither discuss nor include any particular known element in this framework cannot be a basis for an inference that that particular element is incompatible with that framework.

The Applicant Further Argues:
As acknowledged by the Office Action, neither Green nor Kypri teach "includes shift start variance information ... a retention condition of employment ... risk of resigning." Office Action at p. 17. The Office Action relies on Heine for these teachings. However, modifying Green to identify drivers who are at risk of resigning would change the principle operation of Green which is to provide alerts to fatigued drivers. MPEP 2143.01(VI). The same rationale applies to modifying Green and Kypri with the teachings of Heine. More specifically, Kypri is a system to analyze collision risk. Modifying Kypri to identify drivers who are at risk of resigning would change the principle operation of Kypri. MPEP 2143.01(VI). 

Examiner’s Response:
The Examiner respectfully disagrees that the motivation for combining Greene with Kypri or Greene and Kypri with Heine is improper as alleged. As indicated in the 31 August 2022 NOFA, Greene does disclose the logging of driving patterns including variations in the drive times (that account also for recorded start times as shown, for example, in Figure 7), he does not explicitly disclose the use of shift start variance information; in other words, Greene at least suggests that shift start variance information is of relevance in his predictive analytics framework. For the same reasons as pointed out in the response to the first argument above, the Examiner maintains that, with respect to the “shift start variance information”, the combination of Heine with both Greene and Kypri is obvious, proper, and contextually consistent.

The Applicant Further Argues:
Moreover, dependent claim 2 recites in part, "wherein transmitting the notification message including the prediction report further comprises: transmitting identification of the retention condition to a scheduling engine that can automatically modify one or more of work schedules or routes of at-risk drivers based on the prediction report that identifies the risk of one or more drivers resigning." …… Green requires employee managers or drivers to input destinations and dates and the software automatically plans a sleep schedule for the driver. This software only automatically plans a sleep schedule. In contrast, in dependent claim 2, the scheduling engine automatically modifies one or more work schedules or routes of a driver that have been identified as being an at-risk driver of resigning. …Heine discloses proactively modifying of the dispatch. Heine does not disclose or suggest that this is done automatically and does not mention a scheduling engine for making such a modification. As a result, none of Green, Kypri or Heine, either singularly or in combination, disclose or suggest "transmitting identification of the retention condition to a scheduling engine that can automatically modify one or more of work schedules or routes of at-risk drivers based on the prediction report that identifies the risk of one or more drivers resigning," as recited in dependent claim 2 and similarly recited in dependent claim 14. 

Examiner’s Response:
	The Examiner respectfully disagrees and notes that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification  (MPEP 2173.01(1), MPEP 2111.01(II)).   Green teaches wherein transmitting the notification message further including the prediction report comprises: transmitting identification of the retention condition to a scheduling engine that can automatically modify one or more of work schedules or routes of at-risk drivers based on the prediction report …. because he teaches that the outputs/conclusions/alert notifications generated by the predictive analytics engine are input into an employee management application which plans trips and sleeping schedules (i.e., work schedules) given a destination/route for a driver on the basis of that driver being at-risk and where it is noted that the claim only requires either work schedules or routes to be modified; in other words the planning of the sleeping schedule includes the specification of the span of hours for driving as seen in Figure 7 which are modified by the predictive analytics framework for mitigating driver risk (See at [0038], The software is open - ended allowing employee management platforms to connect the application directly into the employee management applications. The software also acts as an electronic log for the users, adding that much more benefit for the users and employee managers. With the data the application collects , it is able to plan trips and sleeping schedules for users. When planning activities such as driver routes, for example , employee managers or drivers can input destinations and dates, then the application automatically plans a sleep schedule for the driver., Further at [0073], The sleep efficiency neural network may provide outputs for use in predictive conclusions and fatigue level displays , sleep management and trip planning, a fitness health log, and other health conclusions.) The combination of Green and Kypri with Heine teach the additional element of a modification of work schedules to reduce risk of resigning for the same reasons as previously pointed out.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US2017/0351812, provisional application 62/346796 filed 7 January 2016), hereinafter referred to as Green, in view of Niki Kypri (US9685098, filed 30 July 2015), and in further view of Max Heine (“Making The Case: Predictive analytics promises major improvements in safety, retention”, Commercial Carrier Journal, June 2014, pp. 52-58), hereinafter referred to as Heine.

In regard to claim 1, Green teaches a driver log-based retention system, comprising: a processing system configure to: receive, from electronic logging devices (ELDs), driver log information associated with drivers, wherein each ELD is configured to track the driver log information for Hours of Service (HOS) … with each ELD configured to receive a current driving state …, the driver log information comprising information associated with a driver associated with one or more vehicles …; (See at [0038], All biometric sensors connect to the application through short - range wireless communication and allow for biometric predictive measures for the user. The software is open - ended allowing employee management platforms to connect the application directly into the employee management applications. The software also acts as an electronic log for the users , adding that much more benefit for the users and employee managers. , Further at [0040], The system 100 includes a user device 102 having installed thereon a predictive / analytic engine 104 capable of receiving data on various biometrics of a user from a plurality of biometric sensors or data collection points 106 . The plurality of biometric sensors or data collection points 106 may include any combination of biometric sensors for tracking the bio metrics of a user , with each biometric sensor gathering one or more types of biometric data . The biometric sensors 106 may include and / or track pulse , accelerometer , thermometer , blink rate , finger print , facial recognition , DNA , palm print , hand geometry , iris recognition , retina , odor / scent , voice speaker recognition, thermograms, gait , ear recognition , skin reflection , lip motion , gyroscope , pulse oximeter , barometer , force touch , altimeter , GPS , and brain wave patterns., Further at [0046], The engine 104 may also simultaneously display electronic log information in real time, as biometric data received from the applications 204 and 206 can be aggregated to display a user ' s active working time, rest or break time, off - duty time, sleep time, etc., Further at [0063, Figure 1, Figure 3, Figure 7], The “On” state of electronic log 704 indicates times when the user is actively working or “on the job” but is not currently driving , while the “ Drive ” state indicates when the user is driving . In other embodiments , the “ Drive ” state may be another active working status , such as “ Working,” “On A Call,” “In Assembly Line," or other statuses.,  wherein a driver monitoring/tracking system collects data on the vehicle from a variety of sensors such that this collection of data is log information characterizing/tracking the vehicle (e.g. location, altimeter, accelerometer), the driver state/condition and behavior (which includes driver state information such as when the driver was in service), and the driving conditions (barometer), wherein the set of devices acts as a set of electronic logging devices by virtue of the collection and recording of the sensor information and the logging of this data using the associated software (for analysis and for communication to the driver or the employee management system), and wherein the monitored/tracked information collected and aggregated by this system of electronic devices includes working time (hours of service - whether on duty and/or driving as shown in Figure 7).) aggregate the driver log information for a predetermined time period; (See at [0046, 0058, Figure 6, Figure 7] The conclusion becomes more accurate over time as the user continues to use the engine 104 and the engine 104 learns the user ' s sleeping and fatigue behaviors . The engine 104 may also simultaneously display electronic log information in real time , as biometric data received from the applications 204 and 206 can be aggregated to display a user ' s active working time , rest or break time , off - duty time , sleep time , etc.,  Further at [0058, Figure 6, Figure 7] Referring now to FIG . 6 , there is illustrated a diagrammatic view of one embodiment of a fatigue alert process 600 . A proprietary application tracks a user ' s bio metrics over a period of time 602., wherein the sensor data is aggregated and tracked/monitored over a period of time, such as shown in Figures 6 and 7 (predetermined time period) for the purpose of making predictions in a subsequent time period.)   transform the aggregated driver log information into a set of derivations derived from the aggregated driver log information for each of the one or more drivers in accordance with one or more derivation rules associated with a turnover prediction model; (See at [0050] The predictive / analytic engine 104 simultaneously collects data from the plurality of wearables in real time . The engine 104 is able to manipulate and display the biometric data received from the plurality of wearables , and may also display a predictive conclusion of the time the user can expect to feel fatigued., Further at [0056] In embodiments where the predictive engine is driven by thresholds , particular thresholds may be set in the proprietary application for specific biometrics, or even thresholds for combinations of biometrics . These thresholds may change over time for each individual user , as the proprietary application gathers more data on the user., Further at [0067] The inputs , weights , and outputs may be organized within a multilayer perceptron ( MLP ) , wherein there is an input layer , one or more hidden layers , and an output layer . As shown in the network 800 , a plurality of inputs 802 reside in the input layer , a plurality of neurons 804 ( the weights ) reside in the hidden layer or layers , and at least one output 806 up to an nth output 808 reside in the output layer., Further at [0072, Figure 8, Figure 9] FIG . 9 shows a plurality of inputs 902 that may be the various tracked user biometrics , such as heart rate , blink rate , temperature , accelerometer data , facial recognition , and other biometrics . To process the gathered biometrics and to estimate or predict user conditions or behaviors , certain inputs may be passed into certain neural networks , with each neural network being one of a plurality of neural networks 904 . Each neural network of the plurality of neural networks 904 may be trained to predict particular user conditions , such as real time fitness and health such as the overall health of the user taken from accelerometer and other biometric data inputs , real time fatigue level detection taken from blink rate and facial recognition biometric data , sleep efficiency taken from heart rate , temperature , and other biometric data , and other neural network types ., wherein, the data collected/aggregated from the diverse sensors are input into a predictive analytics engine which manipulates/transforms that data to learn over time the biometric response of the driver predictive of particular driver conditions (derived prediction rules) such that a threshold embodiment of the predictive engine learns thresholds for combinations (or individual variables) of the aggregated data for forming conclusions and such that the neural network embodiment of the predictive engine transforms the inputs across multiple layers to generate a predictive output according to trained/learned neural network weights (rules/method for deriving the input-predictive output association) and wherein this predictive analytics engine predicts a retention/turnover-related hazardous state of the employee such as fatigue or poor health.) and apply the turnover prediction model to the set of derivations to generate a prediction report that identifies a …condition … for one or more drivers who are at risk … (See at [0057]  This alert may be an alarm that wakes a user up , or some other notification that , for example , may tell the user to stop what he is doing or pull a vehicle over if the alert is regarding a dangerous condition , such as a heart attack ., Further at [0073]  As examples of the application of the systems and methods described herein , the below Tables , and FIGS . 10 , 11 , and 12 , provide various biometric thresholds , tuning scenarios , and potential biometrics for tracking for a driver management system . It will be understood that these principles may be applied to other industries as well . These neural networks may then provide outputs that fall within a plurality of user conditions reporting paradigms 906 . For instance , the real time fitness and health and real time fatigue level detection neural networks may provide outputs for use in predictive conclusions & fatigue level displays , a fitness health log , and other health conclusions . The sleep efficiency neural network may provide outputs for use in predictive conclusions and fatigue level displays , sleep management and trip planning , a fitness health log , and other health conclusions., wherein the predictive analytics engine generates conclusions and notifications (prediction reports) that are indicative of the current or future/predictive (employment/job-related) state/condition of the driver such as health or fatigue (including, for example the prediction of high-risk conditions associated with survival such as poor health or fatigue with the predictive analytics engine modelling/predicting high-risk on-the-job events).) and a transmitter configured to transmit a notification message including the prediction report to a user who is not the driver. (See at [0047] The employee management device 208 may be any computing device capable of running the employee management software 210 . The employee management software 210 receives data from the predictive / analytic engine 104 over a network 212 . The conclusion provided by the predictive / analytic engine 104 may be displayed in real time on the employee management device 208 after being received by the employee management software 210., Further at [0051, Figure 1, Figure 6] The employee management software 312 receives data from the predictive / analytic engine 104 , which may include the same display 308 , over a network 314., wherein fleet managers remotely receive the displays/notification alerts and conclusions (reports) generated by the predictive analytics engine.)
However, Green does not teach  compliance … manually entered by a driver, … and includes shift start variance information… a retention condition of employment…. of resigning. In other words, although Green teaches the usage of the predictive analytics system for predicting drivers that are at-risk for health or safety issues, Green does not disclose the usage of the predictive analytics system to generate a report that identifies a condition associated with the retention of employment; in other words, he does not disclose that this predicted risk is also predictive of the employee not being retained for employment.  Moreover, although Green teaches the tracking of hours of operation of the driver and analyzes the associated logging information for determining if the driver may be fatigued or at risk of a health event, he does not explicitly disclose the tracking of HOS compliance (i.e., driver behavior HOS activity according to a requirement or guideline). While Green does disclose various (wearable) electronic logging devices that record driver biometric patterns as well as driving patterns including variations in the drive times (that account also for recorded start times as shown, for example, in Figure 7), he does not explicitly disclose that the driver manually enters that type of information into that system and does not explicitly disclose the use of shift start variance information. 
However,  Kypri, in the analogous art of predicting driver risk using an ELD, teaches receive from electronic logging devices (ELDs), driver log information, wherein each ELD is configured to track the driver log information for Hours of Service (HOS) compliance with each ELD configured to receive a current driving state manually entered by a driver, the driver log information comprising information associated with a driver associated with one or more vehicles …;(See at [Col. 2, Lines 9-45] In some embodiments, a system for driver compliance risk adjustment comprises a system that receives vehicle event data. For example, the system receives data from a vehicle event recorder. In various embodiments, data from a vehicle event recorder comprises vehicle event recorder sensor data, vehicle event recorder processed data, vehicle event recorder instrument data, vehicle data, vehicle sensor data, collision data, or any other appropriate data. The system receives data from a compliance system. In various embodiments, data from a compliance system comprises hours of service data, hours of service log, maintenance record data, maintenance record log, violation data, collision data, collision log, driver data, or any other compliance data. The system processes vehicle event data and compliance data. For example, the vehicle event data and the compliance data are processed to provide useful input signals for data analysis…. The system analyzes collision risk. For example, for time up to collisions and for time up to no collision, vehicle event data and compliance data are examined to determine patterns that correlate with increased risk of collision and/or patterns that correlate with decreased risk of collision., Further at [Col . 3, Lines 60-67] Compliance input system 108 comprises an input device (e.g., a computer, a laptop, a tablet, a Smartphone, etc.) that allows a user to input compliance data (e.g., hours of Service log, maintenance log, driver data, violations, etc.)  Further at [Col. 4, Lines 1-9] Input to compliance input system 108 comes from one or more of the following: a 3" party API, a paper log processing system, an Electronic Logging Device (ELD), an electronic on board recorder (EOBR), or any other appropriate source for data., Further at [Col 6, Lines 28-45] FIG. 7 is a graph illustrating an embodiment of a number violations over time. In the example shown, violations are aggregated and graphed over time. The violations for a driver have a sharp increase (see 700) prior to a collision event (702). In some embodiments, a sharp increase in the number of violations is correlated with increased risk for collision and after this sharp increase is detected thresholds are lowered for event gathering for a vehicle event recorder associated with the driver., wherein an ELD tracks driver compliance violations for the purpose of predicting at-risk drivers by determining a correlation between those violations and driver risk (predictive analytics) and wherein that compliance (violation) information includes hours of service data collected by an ELD as well as other manually entered information of the user that is indicative of an attribute/state of the driver such as violations (but also HOS – how long that driver had been driving).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate the teachings of Kypri to receive from electronic logging devices (ELDs), driver log information, wherein each ELD is configured to track the driver log information for Hours of Service (HOS) compliance with each ELD configured to receive a current driving state manually entered by a driver, the driver log information comprising information associated with a driver associated with one or more vehicles. The modification would be obvious because one of ordinary skill would be motivated to improve prediction of at-risk drivers by using a profile of driver that depends upon event recorder logging of compliance violations, including manually entered ELD HOS compliance violations, in which that prediction is used to coach at-risk drivers (Kypri, [Col. 1, Lines 5-10, Col. 2, Lines 23-46, Col. 6, Lines 28-45]).
However, Green and Kypri do not teach …includes shift start variance information… a retention condition of employment… risk of resigning …  In addition, Kypri teaches but does not clearly disclose that this HOS information includes shift variance information (i.e., information that may be used to derive shift variance such as for use as a predictor variable).
However, Heine, in the analogous art of applying predictive analytics for fleet management, teaches a driver log-based retention system, comprising: a processing system configure to: receive, from electronic logging devices (ELDs), driver log information associated with drivers, wherein each ELD is configured to track the driver log information for … compliance with each ELD configured to receive a current driving state …, the driver log information comprising information associated with a driver associated with one or more vehicles and includes shift start variance information (See at [pp. 53-54, “Fleetrisk advisors”, p. 58, Figure], What we do is gather 1,500 to 2,000 data points from fleets,” says Jain. That includes not only driver performance data, but also operational data such as telemetrics, driver start times and variances in driver schedules, pay and miles.), wherein driver log information (that is used to predict driver risk, including drivers at risk for resigning) includes telemetrics (interpreted as being an electronic logging system) but wherein the information collected for the turnover/safety predictive analytics system (a driver log-based retention system)  includes driver start times and variances in driver schedules (which includes variances in the shift start time) as well as various compliance information parameters (e.g., Figure, p. 58).) apply the turnover prediction model to the set of derivations to generate a prediction report that identifies a retention condition of employment for one or more drivers who are at risk of resigning and … to transmit a notification message including the prediction report to a user who is not the driver (See at [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”],   “What we do is gather 1,500 to 2,000 data points from fleets,” says Jain. That includes not only driver performance data, but also operational data such as telemetrics, driver start times and variances in driver schedules, pay and miles. A fleet client can check its website account “to review a list of drivers most likely to have a preventable accident, voluntary turnover, or workers comp claim in the next 28 days,” says the FleetRisk website…. The fleet is using only FleetRisk’s safety module but has found retention to be a “byproduct” of that effort. … One big operational change has been getting proactive with fatigue. By measuring the frequency of overnight driving, each driver gets an ongoing fatigue rating. “If the fatigue number goes up, we change their dispatch,” Broyles says., wherein a predictive analytics model predicts drivers who are at risk of resigning/turnover (a retention condition of employment) as well as at a safety risk based on operational data such as telemetrics including a report/notification on the FleetRisk website (remote location) that includes a list of drivers most at risk for either turnover or health event (workers comp) or accident, and wherein there is a correlation between this prediction of safety risk and the resignation of the employee (i.e., remediation of the accident risk also remediates a turnover risk.).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green and Kypri to incorporate the teachings of Heine for the driver log-based retention system to receive, from electronic logging devices (ELDs), driver log information associated with drivers, wherein each ELD is configured to track the driver log information for Hours of Service (HOS) compliance with each ELD configured to receive a current driving state manually entered by a driver, the driver log information comprising information associated with a driver associated with one or more vehicles and includes shift start variance information and to apply the turnover prediction model to the set of derivations to generate a prediction report that identifies a retention condition of employment for one or more drivers who are at risk of resigning and a transmitter configured to transmit a notification message including the prediction report to a user who is not the driver. The modification would be obvious because one of ordinary skill would be motivated to make use of predictive analytics models (such as those of Omnitracs) to achieve accurate driver fatigue, accident, and turnover prediction to proactively remediate (via a fleet management system) the associated problems (Heine, [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”]).

In regard to claim 2, rejection of claim 1 is incorporated and Green further teaches wherein transmitting the notification message further including the prediction report comprises: transmitting identification of the retention condition to a scheduling engine that can automatically modify one or more of work schedules or routes of at-risk drivers based on the prediction report …. (See at [0038], The software is open - ended allowing employee management platforms to connect the application directly into the employee management applications. The software also acts as an electronic log for the users, adding that much more benefit for the users and employee managers. With the data the application collects , it is able to plan trips and sleeping schedules for users. When planning activities such as driver routes, for example , employee managers or drivers can input destinations and dates, then the application automatically plans a sleep schedule for the driver., Further at [0073], The sleep efficiency neural network may provide outputs for use in predictive conclusions and fatigue level displays , sleep management and trip planning, a fitness health log, and other health conclusions., wherein the outputs/conclusions/alert notifications generated by the predictive analytics engine are input into an employee management application which plans trips and sleeping schedules (i.e., work schedules) given a destination/route for a driver on the basis of that driver being at-risk and wherein it is noted that the claim only requires either work schedules or routes to be modified.)
However, Green and Kypri do not teach … the prediction report that identifies the risk of one or more drivers resigning. In other words, Green teaches a prediction conclusion/report that identifies a driver at risk of not being able to work because of extreme risk (fatigue or heart attack) but does not disclose that this predicted risk is also predictive of the employee resigning. Although Kypri teaches a communication of logged events to an event server and the flagging of event data based on a predictive analysis, he does not teach that the event flagging or predictive risk is related to the resignation of a driver.
However, Heine, in the analogous art of applying predictive analytics for fleet management, teaches the prediction report that identifies the risk of one or more drivers resigning (See at [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”],   “What we do is gather 1,500 to 2,000 data points from fleets,” says Jain. That includes not only driver performance data, but also operational data such as telemetrics, driver start times and variances in driver schedules, pay and miles. A fleet client can check its website account “to review a list of drivers most likely to have a preventable accident, voluntary turnover, or workers comp claim in the next 28 days,” says the FleetRisk website…. The fleet is using only FleetRisk’s safety module but has found retention to be a “byproduct” of that effort. … One big operational change has been getting proactive with fatigue. By measuring the frequency of overnight driving, each driver gets an ongoing fatigue rating. “If the fatigue number goes up, we change their dispatch,” Broyles says., wherein a predictive analytics model predicts drivers who are at risk of resigning/turnover as well as at a safety risk based on operational data such as telematrics including a report/notification on the FleetRisk website (remote location) that includes a list of drivers most at risk for either turnover or health event (workers comp) or accident, wherein there is a correlation between this prediction of safety risk and the resignation of the employee (i.e., remediation of the accident risk also remediates a turnover risk), and wherein one remediation factor directed to driver fatigue is a proactive modification of the dispatch (i.e., schedule pattern change)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green and Kypri to incorporate the teachings of Heine to modify driver schedules or routes in response to a prediction report indicative of a driver at risk of resigning. The modification would be obvious because one of ordinary skill would be motivated to make use of predictive analytics models (such as those of Omnitracs) to achieve accurate driver fatigue, accident, and turnover prediction to proactively remediate the associated problems ([Heine, [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”]).

In regard to claim 3, rejection of claim 1 is incorporated and Green further teaches wherein applying the turnover prediction model to the derivations to generate the prediction report comprises analyzing one or more predictor variables from the set of derivations, wherein the one or more predictor variables are selected from a group consisting of: a total driving hours; a shift start variance; a number of early shift starts; a number of late shift starts; a number of  HOS violations; a number of on-duty not driving hours; and a number of off-duty hours.29035380.00620 (See at [0046] The engine 104 may also simultaneously display electronic log information in real time , as biometric data received from the applications 204 and 206 can be aggregated to display a user ' s active working time , rest or break time , off - duty time , sleep time , etc., Further at [0076] For example , if a driver were to only get 4 hours of REM sleep , when the driver awakes , the application may display that the driver can expect to feel fatigued around the 5th hour of driving. Around the 4th hour of driving , the application may detect increased fatigue, such as detecting three yawns per minute . The application then may audibly alert the driver that the driver is slightly fatigued and suggest a short break . Just before the sixth hour of driving , the application may then detect a 28 % increased blink rate , eye flutters , and three distinct head nods in one minute., Further at [0077] Some drivers may be able to work a full 8 - hour day even with only three hours of REM sleep . The driver may not fall into the categories of what is considered normal , but because of the learned trends , recorded individual averages , and multiple biometric sensors , the fatigue level can still accurately be predicted and displayed on an individual basis ., Further at [0090, Figure 12]  On day 1 , the driver receives only two hours of REM sleep , and is wide awake for about 5 . 5 hours that day , while the application predicts the driver will have 7 . 5 wide awake hours , either due to an initial default or due to past learned driver behavior., wherein the biometric data includes off-duty time, rest or break time, and sleep time such that, for example, the number of hours of REM sleep (part of off-duty hours) and number of hours of non-fatigued driving (total hours of driving) are variables that parameterize the temporal dependencies of aggregated biometric sensor data and predictive driver conditions and that are used to predict the onset of an at-risk driver condition (along with the biometrics) such as the occurrence of a health emergency (e.g. heart attack or fatigue which is related to driver retention)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Kypri and Heine for the same reasons as pointed out for claim 1.

In regard to claim 4, rejection of claim 3 is incorporated and Green further teaches wherein applying the turnover prediction model to the set of derivations to generate the prediction report comprises: assigning a variable weight to each of the one or more predictor variables for use in an equation to identify the … condition of employment, wherein the … condition … identifies at-risk drivers. (See at [0065, 0069] A basic activation function is that of y = f ( Ewx ) , where x is the vector of inputs , w is the vector of weights , f ( ) is the activation function , and y is the output vector . It will be understood by those skilled in the art that variations on the activation function may be used or represented in other ways , such as the activation function : a = … ; Further at [0065, 0069]  It will be understood by those skilled in the art that the neural network would be trained in order for the neural network to become more accurate . Various training methods exist , such as supervised learning … Activation functions are applied to the weighted sum of the inputs to generate a certain outcome . … One other training method may be to feed inputs into the neural network that are expected to indicate a fatigued or hazardous state for a user as well as awake states , to initially train the neural network on those values , and then validate the weights generated from the neural network by another set of data , and predict fatigued or hazardous user conditions and test the accuracy of such predictions., wherein weights are assigned to the sensor data collected and input into a neural network through a process of supervised learning such that the weights associated with predictor variables are not just those directed applied to the input data (i.e., input layer to first hidden layer) but those applied across any subsequent layer to the data transformed from preceding layers, including the output layer such that the final equation which weights the contributions across the transformed inputs is the activation function.)
However, Green does not teach … a retention condition of employment … a retention condition of employment.  In other words, although Green teaches the usage of the predictive analytics system for predicting drivers that are at-risk for health or safety issues but Green does not disclose the usage of the predictive analytics system to generate a report that identifies a condition associated with the retention of employment; in other words, he does not disclose that this predicted risk is also predictive of the employee not being retained for employment. Likewise, Kypri does not predict that that the driver is at risk in an employment retention sense. 
However, Heine, in the analogous art of applying predictive analytics for fleet management, teaches a retention condition of employment … a retention condition of employment (See at [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”],   “What we do is gather 1,500 to 2,000 data points from fleets,” says Jain. That includes not only driver performance data, but also operational data such as telemetrics, driver start times and variances in driver schedules, pay and miles. A fleet client can check its website account “to review a list of drivers most likely to have a preventable accident, voluntary turnover, or workers comp claim in the next 28 days,” says the FleetRisk website…. The fleet is using only FleetRisk’s safety module but has found retention to be a “byproduct” of that effort. … One big operational change has been getting proactive with fatigue. By measuring the frequency of overnight driving, each driver gets an ongoing fatigue rating. “If the fatigue number goes up, we change their dispatch,” Broyles says., wherein a predictive analytics model predicts drivers who are at risk of resigning/turnover (a retention condition of employment) as well as at a safety risk based on operational data such as telematrics and wherein there is a correlation between this prediction of safety risk and the resignation of the employee (i.e., remediation of the accident risk also remediates a turnover risk).).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green and Kypri to incorporate the teachings of Heine to use a predictive analytics model with weights assigned to predictor variables to predict a retention condition of employment of at-risk drivers. The modification would be obvious because one of ordinary skill would be motivated to make use of predictive analytics models (such as those of Omnitracs) to achieve accurate driver fatigue, accident, and turnover prediction to proactively remediate the associated problems for at-risk drivers ([Heine, [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”]).

In regard to claim 5, rejection of claim 1 is incorporated and Green further teaches wherein applying the turnover prediction model to the set of derivations to generate the prediction report comprises: determining a total driving hours during the predetermined time period for the one or more drivers based on the driver log information associated with each of the one or more drivers; determining whether the total driving hours exceeds a threshold; and generating the prediction report that identifies the retention condition based on the determining that the total driving hours exceeds a threshold for at-risk drivers. (See at [0057], Alerts will only be sent to the user and the manager when one or more biometric is crossing the predetermined outlying threshold while the user is awake. Conclusions ( such as predicted time to feel fatigued , sleep efficiency , health / fatigue levels , and sleep management ) are accessible at any time., Further at [0076], For example , if a driver were to only get 4 hours of REM sleep , when the driver awakes , the application may display that the driver can expect to feel fatigued around the 5th hour of driving . Around the 4th hour of driving , the application may detect increased fatigue , such as detecting three yawns per minute . The application then may audibly alert the driver that the driver is slightly fatigued and suggest a short break., Further at [0077, Figure 1], Some drivers may be able to work a full 8 - hour day even with only three hours of REM sleep . The driver may not fall into the categories of what is considered normal , but because of the learned trends , recorded individual averages , and multiple biometric sensors , the fatigue level can still accurately be predicted and displayed on an individual basis ., wherein the predictive analytics engine predicts the occurrence of an at-risk driver emergency event according to a total number of hours of driving in a particular day (based on learned driver-dependent characteristics and biometrics) such that notifications/conclusions/reports are displayed/issued to the driver to alert/inform the driver of the predicted health emergency and remedial action (retention condition) and wherein as previously noted, this report is also sent to the employee management system.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Kypri and Heine for the same reasons as pointed out for claim 1.

In regard to claim 7, rejection of claim 1 is incorporated and Green further teaches wherein extracting the set of derivations comprises extracting a subset of at least one of the driver log information that indicate that a respective driver is in danger of resigning (See at [0040], The plurality of biometric sensors or data collection points 106 may include any combination of biometric sensors for tracking the bio metrics of a user , with each biometric sensor gathering one or more types of biometric data . The biometric sensors 106 may include and / or track pulse , accelerometer , thermometer , blink rate , finger print , facial recognition , DNA , palm print , hand geometry , iris recognition , retina , odor / scent , voice speaker recognition , thermograms , gait , ear recognition , skin reflection , lip motion , gyroscope , pulse oximeter , barometer , force touch , altimeter , GPS , and brain wave patterns., Further at [0057], Alerts will only be sent to the user and the manager when one or more biometric is crossing the predetermined outlying threshold while the user is awake . Conclusions ( such as predicted time to feel fatigued , sleep efficiency , health / fatigue levels , and sleep management ) are accessible at any time., Further at [0059], In some cases , the fatigue notification 604 may provide an audible alert or other type of alert such as a vibration to the user , if the readings indicate certain conditions , such as an indication that the user is nodding off or becoming less focused due to blink rate and head movement., wherein one or more biometric sensor inputs (subset of sensor/log data) may be used to provide an indication of an at-risk driver condition and also wherein any combination of the sensor data (i.e., any subset) may be used in the predictive analytics process.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Kypri and Heine for the same reasons as pointed out for claim 1.

In regard to claim 8, rejection of claim 1 is incorporated and Green further teaches further comprising triggering a remedial measure for at least one of the one or more drivers based on a value of a confidence factor. (See at [0074], A fatigue alert triggering event may occur when more than one biometric has surpassed the normal threshold , or when one biometric measurement far exceeds , or frequently exceeds , the normal threshold . Table 1 lists various biometrics and their associated normal states and common outliers., Further at [0080], Around the 9.5th hour of driving , the application detects 5 head nods in one minute. Based on previously recorded averages , this particular driver nods more often than the industry average , therefore setting a higher outlier for himself. The application is also detecting high blink rate and long blink duration . The driver is then audibly notified that he is highly fatigued and needs to get some sleep soon., Further at [0066], Other activation functions that may be used include the softmax activation function , which is generally used for probabilities : ( x ) = F.,  wherein an alert/notification to perform an action such as sleeping (a remediation) is triggered when the output of the predictive analytics engine indicates that a value of a predictive variable has exceeded a threshold according to a level of driver-dependent confidence (that is, a single value far exceeds a particular threshold or more generally that measure exceeds not just an ‘industry average” but a value that would confidently correspond to an indication that that particular driver is at risk) and wherein it is in addition noted that the output in the neural network-based embodiment may be a probability (confidence) formed from the softmax function). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Kypri and Heine for the same reasons as pointed out for claim 1.

Claim 9 is also rejected because it is just an apparatus implementation of the same subject matter of claim 1 which can be found in Green, Kypri, and Heine. It is noted that claim 9 in addition recites a system with processor and memory which is also found in Green (e.g. [0013]).

Claim 10/9 is also rejected because it is just an apparatus implementation of the same subject matter of claim 2/1 which can be found in Green, Kypri, and Heine.

Claim 11/9 is also rejected because it is just an apparatus implementation of the same subject matter of claim 3/1 which can be found in Green, Kypri, and Heine.

Claim 12/11 is also rejected because it is just an apparatus implementation of the same subject matter of claim 4/3 which can be found in Green, Kypri, and Heine.

Claim 13 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Green, Kypri, and Heine.

Claim 14/13 is also rejected because it is just a method implementation of the same subject matter of claim 2/1 which can be found in Green, Kypri, and Heine.

Claim 15/13 is also rejected because it is just a method implementation of the same subject matter of claim 3/1 which can be found in Green, Kypri, and Heine.

Claim 16/15 is also rejected because it is just a method implementation of the same subject matter of claim 4/3 which can be found in Green, Kypri, and Heine.

Claim 17/13 is also rejected because it is just a method implementation of the same subject matter of claim 5/1 which can be found in Green, Kypri, and Heine.

Claim 19/13 is also rejected because it is just a method implementation of the same subject matter of claim 7/1 which can be found in Green, Kypri, and Heine.

Claim 20/13 is also rejected because it is just a method implementation of the same subject matter of claim 8/1 which can be found in Green, Kypri, and Heine.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Kypri, in view of Heine, and in further view of Crum et al. (“Motor Carrier Scheduling Practices and Their Influence on Driver Fatigue”, Iowa State University, FMCSA, October 2002, pp. 1-222), hereinafter referred to as Crum, and in further view of Heine.

In regard to claim 6, rejection of claim 1 is incorporated and Green further teaches wherein applying the turnover prediction model to the set of derivations to generate the prediction report comprises: identifying an … shift start time for the one or more drivers… generating the prediction report that identifies the … condition based on the determining that … exceeds a … threshold for at-risk drivers;.  (See at [Figure 7, 0056], In embodiments where the predictive engine is driven by thresholds , particular thresholds may be set in the proprietary application for specific biometrics , or even thresholds for combinations of biometrics . These thresholds may change over time for each individual user , as the proprietary application gathers more data on the user., Further at [0082], The application will determine how much REM sleep the driver got , and be able to display the time of day the driver can expect to start feeling fatigued., wherein the predictive analytics engine generates conclusions/reports based upon learned threshold criteria (over a period of time) applied to a given biometrics (or combinations thereof) including a threshold driving time relative to a determined start time)).
However, Green and Kypri do not teach identifying an average shift start time for the one or more drivers; determining a shift start variance the predetermined time period for each of the one or more drivers based on identification of the average shift start time; determining that the shift start variance exceeds a shift variance threshold; and generating the prediction report that identifies the retention condition based on the determining that the shift start variance exceeds a shift variance threshold for at-risk drivers. In other words, neither Green nor Kypri considers the shift start variance as a parameter for determining an at-risk driver condition. 
However, Heine, in the analogous art of applying predictive analytics for fleet management, teaches average shift start time … a shift start variance … a shift start variance … a shift start variance … the retention condition.  (See at [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”],   “What we do is gather 1,500 to 2,000 data points from fleets,” says Jain. That includes not only driver performance data, but also operational data such as telemetrics, driver start times and variances in driver schedules, pay and miles. A fleet client can check its website account “to review a list of drivers most likely to have a preventable accident, voluntary turnover, or workers comp claim in the next 28 days,” says the FleetRisk website…. The fleet is using only FleetRisk’s safety module but has found retention to be a “byproduct” of that effort. … One big operational change has been getting proactive with fatigue. By measuring the frequency of overnight driving, each driver gets an ongoing fatigue rating. “If the fatigue number goes up, we change their dispatch,” Broyles says., wherein driver start times is an input variable in the predictive analytics model that predicts drivers who are at risk, wherein it is noted that in addition Heine teaches the usage of variance of schedules as a predictive variable which may also be interpreted as a variance, wherein it is noted that the computation of a variance of a parameter in statistics inherently includes the computation of the average of that parameter, and wherein, as previously indicated, Heine teaches the at risk retention condition (and generation of the associated report/notification) not just relative to fatigue or accident but also in the sense of employee resignation/employment retention.)     
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green and Kypri to incorporate the teachings of Heine to use average shift start times and the variance of shift start times as predictive parameters in a predictive model for predicting at risk driver conditions and generating an associated prediction report. The modification would be obvious because one of ordinary skill would be motivated to make use of predictive analytics models (such as those of Omnitracs) to achieve accurate driver fatigue, accident, and turnover prediction to proactively remediate the associated problems ([Heine, [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”]).
However, Green, Kypri, and Heine do not teach identifying an average … time for the one or more drivers; determining a … variance the predetermined time period for each of the one or more drivers based on identification of the average … time…; and generating the prediction report that identifies the … condition based on the … variance …for at-risk drivers. In other words, Heine, Kypri, and Green do not teach the generation of an at-risk driver prediction based on the determination a variance of a predictive variable computed over an interval of time. 
However, Crum, in the analogous environment of modeling and predicting hazardous driver conditions, teaches identifying an average … time for the one or more drivers; determining a … variance the predetermined time period for each of the one or more drivers based on identification of the average … time…; and generating the prediction report that identifies the … condition based on the … variance …for at-risk drivers (See at [p. 11, Part 1 Model Development], Regularity of time is concerned with the opportunity for drivers to establish a routine and with schedules that run counter to the natural circadian rhythms of drivers. Indicators that reflect drivers’ regularity of time include the percent of time normally driven the same daily hours, how driving time is distributed over the 24-hour day, variability of driving work, and maximum hours driven in a given week., Further at [p. 21, Part 2 The Influence of Driving Environment on Fatigue Among Over-The-Road Truck Drivers], Regularity of Time refers to the extent to which drivers can achieve a set pattern of driving behavior. The literature and industry experts suggest that drivers who can regularize their time behind the wheel should be able to drive more safely. The first indicator, a subjective estimate of how often they drive the same hours, revealed that just over a third (38.8 percent) of the sample was “never” or “rarely” able to start and stop driving the same time each day. The remaining 61.2 percent said they were able to do this at least “sometimes”, “frequently” or “always”. Regularity of Time can also be viewed in terms of the variability of the driving experience. Four daily work time zones were created by dividing the workday into four six-hour periods (starting at 6 AM). A driver was considered to drive regularly during a given time zone if more than 10 percent of his/her driving time occurred during that time zone…. As expected, routinely driving the same hours was negatively related to perceptions of fatigue, continuing to drive when less than alert, and perceptions that fatigue is a company-wide problem for drivers., wherein the schedule regularity/irregularity of a driver is quantified by an indication by the driver on how often he/she drove the same hours (i.e., started the shift at the same time) as well as by the percentage of time driving within any of four daily work time zones (indicative of average shift times)  such that deviations (variance) from consistent hours/schedule of driving (irregular vs. regular) are found to be correlated with hazardous driver conditions such as fatigue and such that variability (variance) in the time (zone) of day driving pattern is associated at least with the driver’s impression of fatigue, and wherein the determination of this association may also be considered a predictive analytics model/engine that generates a conclusion/report for the fatigue/accident/health/safety retention condition.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green, Kypri, and Heine to incorporate the teachings of Crum to use schedule variability in the form of variability (deviation relative to an average) across specific hours (start time and stop time) as a variable in predicting at risk driver conditions such as related to retention of employment according to a threshold-based predictive criterion. The modification would be obvious because one of ordinary skill would be motivated to improve predictive analytics models by taking into account the empirically observed correlations between that variability and at-risk driver conditions that may also be hypothesized on the basis of circadian rhythms (Crum, [p. 44, Part 3. Testing the CMV Driver Fatigue Model in Trucking Companies, p. 113, Part 5 Summary and Implications, Table 3.3]).

Claim 18/13 is also rejected because it is just a method implementation of the same subject matter of claim 6/1 which can be found in Green, Kypri, Heine, and Crum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bousonville et al.  (“A comparison of reward systems for truck drivers based on telematics data and driver behavior assessments”, Schriftenreihe Logistik der Fakultat fur Wirtschaftswissenschaften,, Saarland University of Applied Sciences, no. 8, 2015) teach ”, 17th International Conference Road Safety On Five Continents (RS5C 2016), May 2016, pp. 1-13) teach the use of data analytics applied to telematics systems to assess the correlation between driving behavior and incentive systems.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/Kevin W Figueroa/Primary Examiner, Art Unit 2124